       Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 1 of 18



My neighbor, my friend, my brother!! I met Tom Caldwell late 2019

through Clarke County Republican Committee, we both served as 10th
Delegates.

Tom is a neighbor whom lives less than 2000 yards away. Tom and I helped with
several Republican rallies, and with our shared disabilities, I must say we did a
good job helping to get the community involved and out to vote.

I helped Tom with most of his daily chores because he was in very poor health,
and was in lots of pain, most days he could not walk from his house to the barn.
Tom spend most of his time explaining to me how he wanted things fixed or
repaired and I would do my best to get it done for him. Knowing he was unable
to do it.

In the short time I have known Tom we became friends and campaign
pals . When Tom was left, unfortunately, with the task of repairing his late
fathers home to sell. I introduced Tom and his wife Sharon, to our son Joe, to
help with the repairs to get the house ready to sell.
My myself and my son, worked diligently with Tom, while he explained to us
what needed to be done to make the house ready for the new buyers., since he
physically was unable to do any of the work.

Tom was a caring, honest, and generous man and loved people. Tom was a farm
boy at heart, kind, a fun loving guy with a huge heart for a l l . He loves his
country and has served his country honorably.           Knowing Toms poor health and
his love for his country, he would not nor was he able to participate in any
attack or do any damage to anyone.

His words are sharp but his blades are dull.

T o m shall a l w a y s r e m a i n m y f r i e n d ,
Dennis Godbold                Berryville, V A

MaryJane Godbold
3/7/2021                                              Mail - fischer and putzl flscher - Outlook
                     Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 2 of 18

       Tom Caldwell Character Reference

       mdtedwards                       '@gmail.com>
       Sat 3/6/2021 6;42 PM

       To:     f m
       Cc:4HHi
       Mr. Fisher,

       I have know Tom Caldwell for 35 years. We were both career Naval Intelligence officers and met in
       Washington DC in 1986 while we were assigned to the Navy Operation Intelligence Center (NOIC),
       Suitland, MD.

       I served in the Navy for 31 + years and retired in 2009 at the rank of Captain. My last 5 years were on the
       staff of the Secretary of Defence (Secretary Donald Rumsfeld and Secretary Robert Gates).


       Tom's NOIC assignment, as well as all assignments for career Naval Intelligence officers, required a Top
       Secret (TS) clearance based on a comprehensive Special Background Investigation (SBI). An adjudicated
       SBI is required for access to Sensitive Compartmented information (SCI) which is the highest security
       clearance/access within the Department of Defense and federal government.


       A TS clearance is revalidated every 5 years for all intelligence personnel, military or civilian.

       Tom Caldwell held a TS/SBI with access to SCI for his entire naval career. Based on his access to SCI
           programs, Tom was also subjected to random invasive "lifestyle" polygraphs which he always passed.


           Upon retiring from the United States Navy, Tom held a civilian position with the Federal Bureau of
           Investigations which also required a TS/SCI clearance.


           Tom Caldwell could not have maintained his clearance or access if he had been associated with any
           nefarious organizations, had a lifestyle above his means, or made questionable ideology statements.

       Before Tom retired from the Navy he was put on "medical hold" for several months due to chronic back
       issues and pain. His back issues were well documented. In addition he suffers from sleep apnea which
       the Veterans Affairs has assigned him a disability rating.


       Surgical attempts (post navy), to alleviate debilitating mobility and pain were unsuccessful, resulting in
       Tom's inability to work.


       Due to Tom's current health condition and resulting physical limits it is difficult to believe that he was in
       Washington DC to do anything other than attend/listen to the President speak. Simply walking and
       standing for any extended period is taxing and uncomfortable for him.


       Lastly, Tom Caldwell was a groomsman in my wedding. Throughout my career I sought his council. I
       trust him completely. I highly value his opinion and know him to be a person of unquestionable integrity
       and loyalty.


       As a commissioned naval officer Tom Caldwell swore an oath to uphold and defend the US
       Constitution. He reaffirmed that oath with every successive promotion in rank.
https://outlook.live.com/mall/0/lnbox/ld/AQMkADAwATYwMAItODMYi03MjE4LTAwAi0wMAoARgAAA9GCNGoxx4RE(uLqPMCC7N             1/2
3/7/2021           Case 1:21-cr-00028-APM Document
                                            Mail - fischer 69-1
                                                           and putzi Filed
                                                                     fischer -03/10/21
                                                                               Outlook Page 3 of 18


       The Tom Caldwell I know would not, could not participate in any activity that would break any law or
       result in the willful destruction of property.

       If you have any questions or if I can be of further assistance, please don't hesitate to contact me.


       Respectfully,

       Michael Edwards
       Boerne, Texas
       Sent from my IPad




https://outlook.live.eom/nian/0/lnbox/ld/AQMkADAwATYwMAItODAxYI03MjE4LTAwAi0wMAoARgAAA9GCNGoxx4REcijLqPMCC7N0HAIYJSk08OvVD
3/7/2021                                                Mail - fischer and putzi fischer - Outlook
                    Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 4 of 18

       Thomas Caldwell

       patty Seville
       Sat 3/6/2021 5:57 PM

       To: fischerandputzi@hotmail.com <fischerandputzi@hotmaii.com>
       Dear Sir,


         I have known Tom for over 20yrs, he is an honorable man. He has a big heart and always willing to
       help. Tom's health in the passed few year have kept him from things he loves. He and I talk about our
       back pain, kicking ideas around from walking to sleeping or lack there of.
          He is the most patriotic person I have ever known. He would never do or say anything against this
       country he loves and fought to persuade.

       Thank you
       Mrs.Patty Graves RN.
       Sent from Yahoo Mail on Android




https://outlook.live.corn/mail/0/inbox/id/AQMkADAwATYwMAItODMYi03MjE4LTAwAi0wMAoARgAAA9GCNGoxx4REqjLqPMCC7N0HAIYJSk08OvVD...   1/1
3/7/2021                                               Mail - fischer and putzi fischer - Outlook
                    Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 5 of 18

       Tom Caldwell character reference

       Greg Hart         ^0gtKttKtttttm»>
       Sat 3/6/2021 3;47 PM



       Dear Mr. Fischer - 1 would like to take this opportunity to provide a character reference for Mr. Thomas Caldwell.

       i have known Tom and his wife Sharon for about 12 years - i rent their farm and graze cattle there and cut hay
       from their fields. When the cattle are there during the spring, summer, and fall, i visit the farm every two or three
       days; and when I am cutting, raking, baling or hauling hay I am there many days in a row. They always wave when
       I am there on a tractor but we seldom get to have a real conversation. I rely on Tom and Sharon to watch the
       cattle and calves when I am not there. They are always as excited as I am to report a new born calf. Tom often
       offered to help with farming and fencing, but because of his back injury, there is not much he can do physically.
       He even has to hire someone to cut his lawn. They love seeing the calves, they feed the birds, and they refuse to
       let anyone hunt deer or anything else on their farm because they like seeing the fawns each spring.

       The Tom I know is a proud Navy veteran who was discharged due to shrapnel in or near his spine. I know he has
       had surgery and at one time went somewhere for a pain management treatment. Even after that treatment, he
       could do no farm work or physical labor. He even gave me his garden bller because he said it hurt his back too
       much to use it.

       Tom and Sharon were proud Trump supporters and went to one of the inauguration events in 2017. Tom wanted
       to wear his Navy uniform and had to have it tailored to fit and have all his insignia and medals put back on. He
       showed me a picture, and compared it to when he served. He commented that his father (who used to live next
       door) was also a veteran. Tom officiated at his father's funeral last winter and proudly stated that both he and his
       father had served our Country and were veterans. Tom posted a sign by his gate that said "Trump Country" for ail
       to see. Most of the people who live in this County are also Trump supporters and like the fact that a disabled Navy
       veteran still loved his country enough to put up a sign for all to see.

       While Tom and Sharon have no children, Tom's parents lived next door and his sister and her late husband lived
       on the other side. Tom and Sharon took in Sharon's parents and built a room on their house for them to live in
       until they died. They bought a restored Thunderbird convertible and Tom and his dad would go for rides for the
       fun of it with the top down and usually stopped somewhere for lunch. Tom's wife Sharon had a stroke a few years
       back, but had recently started working for Clarke County implying to me that the medical expenses for the entire
       family were pretty high.
       Tom loves his country and was vocal about how much progress Trump had made making America great again.
       While I believe he may have gone to a rally to see Trump and hear him speak, I don't believe he would plan any
       sort of attack, and with his physical condition I know he could not participate in much more than walking a few
       blocks.

       Respectfully submitted,

       Greg and Sharon Hart
       Berryville, Virginia




https://outlook.live.com/mail/0/inboWid/AQMIV^DAwATYwMAItODMYi03MjE4LTAwAi0wMAoARgAM9GCNGoxx4REqjLqPMCC7N0HAIYJSk08OvVD.
3/7/2021                                               Mail - fischer and putzi fischer - Outlook
                  Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 6 of 18

       Tom Caldwell character reference

       Cheryl Hudson «
       Sat 3/6/2021 5;45 PM



       i have known Tom Caldwell for about seven years as a friend. I know that he is a kind and generous
       and caring person and that he is very compassionate. He is proud of his service in the Navy and
       speaks of it often. I know that he would never attack one of the most important landmarks of our
       republic. That is not in his nature. I miss Tom and I look forward to seeing him again.




https://outlook.live.com/rnail/0/inbox/id/AQMkADAwATYwMAItODMYi03MjE4LTAwAi0wMAoARgAM9GCNGoxx4REcuLqPMCC7N0HAIYJSk0^
3/7/2021                                               Mail - fischer and putzi fischer - Outlook
                    Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 7 of 18

       Tom Caldwell character reference

       Tim Hudson <hudsontim13@yahoo*com>
       Sat 3/6/2021 5:30 PM
       To: fischerandputzi@hotmail.com <flscherandputzi@hotmail.com>
       My name is Tim Hudson. I have known Tom Caldwell since I was sixteen years old. 1 attended Clarke County High
       School with him. I have known him to be an honorable and generous man since he was sixteen years old. I know that
       he is a great patriot. He served his country honorably and admirably in the United States Navy and retired as a
       Lieutenant Commander. I know that he was never a member of the Oath Keepers. His current physical condition
       would not allow him to do the things that he is charged with.
       Tim Hudson
       208 Rice Street
       Berryville, VA 22611




https://outlook.live.eom/mall/0/inbox/id/AQMkADAwATYwMAItODMYI03MjE4LTAwAI0wMAoARgAAA9GCNGoxx4REqjLqPMCC7N0HAIYJSk0
       Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 8 of 18




Kirby DeHaven
Summit Point, WV



March 7, 2021



RE:     Tom Caldwell Reference


To Whom It May Concern:



I have known Tom Caldwell as a good friend for approximately 22 years. I met Tom through mutual
friends. Our friendship has grown closer throughout the years. I consider him a close friend. He has
helped me numerous times, without expecting anything in return, and I was able to repay the favor by
fixing mechanical issues at his farm. My wife. Holly & I have had numerous family holiday dinners at the
Caldwell farm. Tom's outgoing personality makes him a pleasure to be around.

Tom is a kind, generous, trusting, and compassionate individual. He is always willing to help out. Tom
was an excellent caretaker of his parents and in laws, especially considering his physical limitations. With
that being said, with his poor physical health, I find these claims to be outrageous. With his limitations,
there is no way he could have done this. Tom has devoted his life to service. He & his wife, Sharon are
respected members of their community.



Respectfully,



Kirby DeHaven
        Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 9 of 18




                                                                                  March 7, 2021




To whom it may concern,

 I have known Thomas Caldwell for about 23 years. He is my brother-in-law. During this time, I have
known him as a very caring individual. He is not someone that I have felt any concern about having my
family around.

 When my parents needed more daily care than I could provide in Lexington, he decided that he would
do whatever it took to make sure that my parents were cared for. He remodeled his garage and made it
into a living space with a bedroom and bathroom so that my parents couid stay with him and my sister.

 Not only did this come with great financial expense, but it required dedication to help my parents live
with them over the years. My mother had physical limitations because of a prior stroke, and my dad
had a form of dementia. His concern and care for others was shown in his dedication in helping my
parents.

  When my son was having a difficult time during his high school years, he bought my son a plane ticket
 to come visit him in Virginia. My son spent a number of days with him. He tried to help my son through
 this stage of his life. He continued to try and help my son after the trip to Virginia, by keeping up with
 him through phone calls.

  Over the years that 1 have known Thomas Caldwell, time and again he has shown himself to be a caring
 individual.



  Sincerely,

  Robert Ryzowicz

  Lexington, Ky.
         Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 10 of 18



                                                                                                                M a r c h 7, 2 0 2 1

T o w h o m i t m a y concern,

I , Joseph Godbold o f Kearneysville, W V , and writing o n behalf of m y beloved friends,
T h o m a s Caldwell a n d his lovely wife, S h a r o n Caldwell. I h a d the absolute pleasure o f
m e e t i n g T o m a n d his w i f e a little over a year ago w h e n m y father referred m e t o help
T o m do some repairs t o his fathers house. H i s father passed away a n d w a n t e d t o restore
t h e house t o sell. I have never m e t a f a m i l y so l o v i n g , caring, a n d k i n d . A s w e discussed
w h a t needed t o be done t o the house and w h a t T o m ' s expectations were I realized t h a t
T o m was a very meticulous guy and didn't w a n t t o cut any corners or do anything that
wasn't 1 0 0 % i n t h e next buyer's favors. H e cared so m u c h f o r everyone a r o u n d h i m . H e
d i d n ' t e v e n k n o w w h o t h e b u y e r s w o u l d b e b u t a l w a y s w a n t e d w h a t w a s b e s t f o r t h e m as
he always d i d for everyone i n his life. A s I started t h e r e m o d e l o f his dad's place, h e p u t a
l o t o f t r u s t i n m e as I d i d h i m . H e s t r u g g l e d w i t h a i l m e n t s a n d i n j u r i e s a n d h a d
difficulties getting o u t o f bed. M a n y t i m e s he w o u l d call o r text m e l e t t i n g m e k n o w he
w o u l d b e o v e r as s o o n as h i s d i s a b l e d b o d y w o u l d a l l o w h i m t o . W e w o r k e d h a n d i n
h a n d for f o u r m o n t h s day i n a n d day out. H e d i d struggle t o help due t o his deteriorating
health. H e always kept the best Interest o f others a n d f u t u r e buyers at heart. H e was
d e t e r m i n e d a n d b e y o n d honest a n d caring. W e spent several m o n t h s t a l k i n g about his
service t o o u r c o u n t r y a n d his life's struggles. H e h a d a l o t o f interest i n m y f a m i l y . M y 8
year old daughter w o u l d spend m a n y days over at T o m ' s late fathers house helping and
chatting w i t h T o m . M a n y t i m e s she w o u l d call h i m "Uncle T o m " . She adored h i m a n d
S h a r o n as m u c h a s I d i d . A s I l e a r n e d m o r e a n d m o r e a b o u t h o w s e r i o u s h i s h e a l t h w a s ,
I started t o force h i m t o slow d o w n a n d stop. H e was barely able t o stand u p or even
m o v e at some points. H i s health was i n terrible shape, b u t always kept a positive
attitude even t h r o u g h t h e stressful parts o f t h e rebuilding o f t h e house a n d t h e disasters
t h a t arose. T o m h a d issues standing f o r l o n g periods o f t i m e . L i f t i n g things w a s also
difficult f o r T o m d u e t o his back, neck a n d shoulders. T o m is a n d w i l l always be l i k e a
second father t o m e . I have so m u c h respect for h i m a n d his wife. T h e y are probably t h e
kindest, m o s t loving people I k n o w . I w o u l d trust t h e m w i t h m y life a n d family. T h e y
love everyone a n d love o u r Country. H e has served this C o u n t r y for m a n y years a n d was
severely i n j u r e d d o i n g so. H e w o u l d n e v e r d o a n y t h i n g t o h a r m o u r C o u n t r y o r overstep
the oath t h a t he swore upon. H e w o u l d have never been able t o s t o r m the Capital or
even cause h a r m t o a n y o n e l e t alone o u r C o u n t r y . H e is t r u l y a great m a n w h o has m e
a n d m y family's u t m o s t respect a n d trust. I k n o w for certain t h a t T o m w o u l d never have
a n y ill i n t e n t for o u r C o u n t r y o r anyone t h a t serves i t .

Sincerely,

Joseph       Godbold
      Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 11 of 18



Matthew Sear
Winchester, Virginia 22602
March 7, 2021




Your Honor,

I am writing to vouch for the character of Mr. Thomas Caldwell who faces criminal charges before your

court. I first came to know Mr. Caldwell 10 years ago when he was assigned to me as a customer

through Ehrlich Pest Control. Since that time, Mr. Caldwell has become a personal friend who 1 am

honored to know. He has proven to be someone of responsible character and can be described as a

person who is hard working, considerate of others, and thoughtful. He frequently puts the needs of

others before his own and took care of both his mother and his father during their later years in life. He

served our country as a member of the Navy until his retirement and has always expressed a love for the

country he bravely served. He has also been an upstanding member of his community and would do

anything for those that he knows.




1 consider myself to be an excellent judge of character and it is my hope that this letter will serve as a

positive and contributing factor when the court makes its decisions.



Sincerely,

Matthew Sear
Winchester, VA
3/9/2021                                               Mail - fischer and putzi fischer - Outlook
                     Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 12 of 18

       Character Reference Thomas E Caldwell

       Robert Gardali <     jflH^HHRRSHlB^
       Tue 3/9/2021 10;51 AM


       To: fischerandputzi@hotmail.com <flscherandputzi@hotmail.com>


       Mr. Fischer,
       I met Thomas E. Caldwell "Tom" in mid-1985 when we served together in the U.S. Navy, both of us
       being stationed in Washington D.C. at the Navy Operational Intelligence Center in Suitland, MD. We
       have kept in touch over the years, mostly through telephone calls, email, and text, and visiting in
       person about a dozen times since the late 1990's.

       The portrayal of Tom in the media is very surprising and uncharacteristic of how I know him. Tom is a
       very proud veteran, loves our country, and is passionate for things he believes in. Tom is a person that
       if you show him friendship and kindness, he will reciprocate without hesitation. Tom is a person with a
       big heart and a person who tells tall tales to make light of a situation through sarcasm and humor in a
       way, context, that mostly only a veteran or military member would understand.


       Tom is a person with a unique sense of humor that can be by today's standards considered off color
       and politically incorrect. I appreciate this about Tom. Tom is also someone who misses the time he
       spent on active duty as an officer in the armed forces. Over the years I've known Tom I've heard in his
       voice and his comments how much he misses the operational military life. When we talk, he talks of
       things in military terms; objectives, N2/intel, planning, logistics, and such. He's held onto the dialect all
       this time because he was so proud to serve. Also, because when we talk, we are fellow veterans and
       it's enjoyable to talk that way, and in those terms and words because we miss our service. With Tom,
       the nickname "Commander Tom" is because that refers to his rank when serving in the Navy. Not
       because he is the commander within some group or organization.


           As a result, I feel many of the quotes from Tom's texts, emails, and messages, portrayed in the media
           are being taken out of context. Taken verbatim, yes, they look to be malicious. However, knowing Tom,
           I do not believe he would commit or plan any egregiously violent act.


           Best regards,
           Robert Gardali




https://outlook.live.eom/mail/0/inbox/id/AOMkADAwATYwMAItODMYi03MjE4LTAwAi0wMAoARgAAA9GCNGoxx4REqjLqPMCC7N0HAIYJSk08OvVD.
3/9/2021                                                  Mail - fischer and putzl fischer - Outlook
                    Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 13 of 18

       Tom Caldwell-Character reference

       carlyle phillips
       Tue 3/9/2021 8:42 AM
       To: fischerandputzi@hotmail.com <fischerandputzi@hotmail.com>
       Tom Caldwell married my cousin Sharon in 1999. Shortly after, I had the privilege of meeting Tom. Right off the bat,
       he impressed me as a kind, considerate, fun loving guy and has remained the same through the years.Despite
       struggling with serious, debilitating health challenges for a very long time, he has maintained a positive outlook on life
       and has always been willing to help others with their needs before his own. It is inconceivable to me that Tom would
       be involved in any kind of activity that would warrant his incarceration.

       Teresa Phillips
       Lakeland, Fl




https://outiook.iive.oom/mali/0/inbox/id/AQMio^DAwATYwMAItODMYl03MjE4LTAwAi0wMAoARgAAA9GCNGoxx4REcuLqPMCC7N0HAIYJSk
  3/8/2021                                                 Mail - fischer and putzi fischer - Outlook
                 Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 14 of 18

         Tom Caldwell's Character

         debbie white     <mKKttKKKKKttH^
         Sun 3/7/2021 5:55 PM
         To: fischerandput2i@hotmail.com <fischerandputzi@hotmail.com>
         Hello Mr.Fischer. I am a friend of Tom Caldwell's -specifically through his wife Sharon. I have known
         Tom since 2002 and have found him to be very caring and generous with a fun -loving disposition.l
         also know he has been plagued the last 10 years at least with a very painful back condition with
         complications. He loves this country with a passion. I know he would never plan an attack on this
         country in any manner.He is also physically incapable of any kind of attack with his back problems. I
         do not know why or how he is implicated but this i DO KNOW- Tom Caldwell would NOT in any way
         plan an attack on the USA! It is just inconceivable to think he did this.Please help clear his name for
         him amd Sharon.Thank you. Debra White Salamanca New York




https://out,ook.live.com/mai,/0/inbox/id/AQMkADAwATYwMAItODMYi03MjE4LTAwAi0wMAoARgAAA9
                                                                                                            vVD...
3/8/2021                                                                           Mail - fischer and putzi fischer - Outlook
                             Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 15 of 18

       Thomas Caldwell attn. David Fischer

       DIanne MacMlllan                           <#HHHBBHVHINHP>
       Sun 3/7/2021 7:44 PM
       To: f i s c h e r a n d p u t z i @ h o t m a i l . c o m   <fischerandputzi@hotmail.com>

       I have known Thomas Caldwell his entire life. As his older sister I can honestly say that he is a good-
       hearted person who is always willing to help out friends and neighbors alike. I have never known him to
       be unkind under any circumstances throughout our younger years. He is well regarded in the
       neighborhood, always friendly and supportive and eager to help anyone. Others reciprocate when
       needed because his continuing back issues are problematic. Many back surgeries have left him in daily
       pain and have limited his physical abilities. It is even difficult for him to walk long distances. He is a
       trusted part of the community and certainly no threat.


       I confess to missing my brother's advice, good nature and humor a great deal and even more since the
       passing of my husband only last year. If I needed him for anything, he was there for me. A huge personal
       loss for me. I hope to see him again.


       Dianne MacMillan
       Berryville, Virginia



       Sent from my iPad




https://outlook.live.cxim/mail/0/inbox/id/AQMkADAwATYwMAItODMYi03MjE4LTAwAi0wMAoARgAAA9GCNGoxx4REcuLqPMCC7N0HAIYJSk08OvV
      lo: TiscneranapuTzus'noTmaii.com <Tiscneranapuizuti'noT:maiixorTi>
                   Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 16 of 18
      Dear Mr. Fischer,
      I am writing you on behalf of your client Thomas Caldwell. It is my understanding that you have
      requested character references on Tom's behalf.

      My name is Matthew Combs. I live in Stephens City Virginia. I have know Tom and his wife for a little
      over two years now. We share a mutual friend that introduced us.

      Two years ago I met with Tom and Sharon at their home in Clarke County. Tom was on the search for
      someone to help with the mowing and maintenance around his home and his fathers home. Tom was
      struggling to keep up with the mowing and trimming due to his physical limitations. I took over the
      mowing and trimming for the last two years now.

      Tom and I have shared many stories together. Tom was more than just another yard or job for me. Tom
      became a very close friend to me and my family. Tom and Sharon have sat at my dinner table with my
      family and I. They have been to family cookouts at my house. Tom has sat right in the middle of my
      family and friends and had us all laughing at his joke, or listening closely to his stories. No one, including
      myself, has ever had a bad thing to say about Tom Caldwell.


      Tom and I always greet each other with a handshake and an exchange of "how are you brother?"
      Brother is a word that I use with only close, trustworthy people. I would trust Tom Caldwell with my life.
      Tom is a person I can turn to and seek advice, talk to him about a problem I have, and most importantly,
      someone I can ask for help.


      When I met Tom I was recently laid off from a job I carried for 17 years. It was a big turning point in my
      life. I went to Tom and explained I was just laid off and was going to start my own company. Tom
      welcomed me with a handshake and said he looked forward to working with me. Tom took a chance on
      a me. Tom has always been respectful and honest with me. He has always been fair and open minded.
      But more than anything, Tom has been a friend.


      It may not seem like a big deal to many people but I take it very seriously when someone seeks out my
      services. A simple task of mowing the yard or carrying a weed-eater has become something that Tom
      cannot do anymore. I've seen Tom on some "bad days" as he calls them. Days when he is in so much
      pain that he cannot walk outside to see me. More times than most I've seen Tom have to ask me to help
      him move something, carry something for him, or simply, slide something out of the way. In my opinion,
      it takes a lot of courage for someone to ask for help. I am one of the most independent people I know
      and I fear the day that I will have to ask for help.


      Thomas Caldwell is my friend. A client. But, most importantly, Tom is my brother.



      Sincerely,


https://outlook.live.com/mail/0/inbox/id/AQMkADAwATYwMAItODMYi03MjE4LTAwAi0wMAoARgAAA9GCNGoxx4REqjLqPMCC7N0HAIYJSk^
   Case 1:21-cr-00028-APM Document 69-1 Filed 03/10/21 Page 17 of 18
                                                              f   <




                                                       ^^^^^^



                     . | l is an donor to wnte this character tetter,

                    cobshi. Sharon Caldwell.

                     flwrried 21 years. Her first marriage ended in divorce. When
            SJMWJ he was different from her first husband. Tom is kind, generous and
            WW w people with respect and is always ready to help. As both of their
      w y w e r ^ their primary care givers, providing loving care and kindness until the


              f distance between us, we only had the pleasure of meeting Tom three
              He is a fun-loving man and we enjoyed his company greatly.

                Commander in the Navy and Bob was a Captain in the US Air Force. We
||hiiflt"iM in common characteristics, passionate in our beliefs and love for our


                 nected disabled Veteran and has struggled with severe spine and
                        i/we beiieve this alone would have prevented him from
                 ig any of rite destruction that occurred in January to our Nation's



               and considertation.
3/7/2021                   Case 1:21-cr-00028-APM Document
                                                   Mail - fischer 69-1
                                                                  and putzl Filed
                                                                            fischer -03/10/21
                                                                                     Outlook  Page 18 of 18


       Fwd: letter request for Tom

       Sharon Caldwell                  dMHHHHIIPHMHi^
       Sun 3/7/2021 2:16 PM

       To:   fischer and putzi fischer < f i s c h e r a n d p u t z i @ h o t m a i l . c o m >

       Forwarding this from Tom's friend, John Phillips.


                        Forwarded message

       From: Marilyn Phillips      <gm
       Date: Sun, Mar 7, 2021 at 10:09 A M
       Subject: Re: letter request for Tom
       To: Sharon Caldwell                                                             >




       Sent from my iPad



                  On Mar 6, 2021, at 6:39 A M , Sharon Caldwell                                    wrote:




                 To whom it may concern:

       My name is John Phillips, USN Retired, CPO. residing in CA. I have known Thomas for forty plus years
       starting in the Navy back in the 70's. We, as friends served our country together, worked on classic
       cars together and so on.

                 Thomas is one of those rare, truly honest individuals. His dedication and love of his
                 country cannot to be denied. Thomas was and is one of the best officers I have ever
